Francis X. Conlon, J.
Plaintiff moves for an order dismissing the cross complaint of the defendants upon the ground that it is improper under section 193 of the Civil Practice Act, contending that the cross complaint will confuse the issues and tend to impair and prejudice the rights of the plaintiffs. However, the defendants and third-party plaintiffs have properly interposed the third-party complaint pursuant to section 193-a of the Civil Practice Act. There are common questions of fact giving rise to an obligation on the part of the third-party defendant to exonerate or to reimburse the third-party plaintiffs. The motion is denied.